Citation Nr: 1209721	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-15 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the above claim.

In August 2009, the Veteran was scheduled for a video hearing before the Board.  However, she failed to appear.

Broadly construing the Veteran's contentions and given the findings of record, the Board has recharacterized the Veteran's claim for major depressive disorder as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Contained in the Veteran's private records for physical therapy is an application for Social Security Administration (SSA) disability benefits.  The claims folder contains records from the Tennessee Disability Determination Services, but there is no indication in the claims folder that any attempt has been made to obtain and consider the records associated with the Veteran's application for SSA Benefits.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA record. 

In addition, the most recent treatment records contained in the record are private treatment records dated 2008.  There is no evidence of record that the Veteran discontinued treatment for her psychiatric problems and the most recent treatment record is dated 2007.  Therefore, any additional psychiatric treatment records should also be obtained on remand.  

Finally, the Board finds that a VA examination is necessary in this case.  The Veteran's psychiatric condition was noted as normal on entrance.  The Veteran did indicate depression on the report of medical history.  The Veteran's service treatment records were negative for any indication of a psychiatric disorder, including a November 1991 examination.  Post-service private treatment records show that the Veteran has been treated for psychiatric problems.  In February 2007, she reported that she began pulling out her eyelashes at age 15 and began pulling out her hair in 2005.  She has been diagnosed as having major depressive disorder, tricholtillomania, borderline personality disorder, and bipolar disorder.  As the Board has recharacterized the Veteran's claim to include all psychiatric disorders pursuant to Clemons and in light of the foregoing, the Board finds that a VA examination is necessary in order to fairly decide her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of her psychiatric disabilities and the onset and/or chronicity of the symptoms since service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her psychiatric disabilities.  After securing the necessary release, obtain these records, including any recent VA treatment records.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing. 

4.  After completion of the above development, schedule the Veteran for a psychiatric VA examination to determine the current nature, onset and likely etiology of any psychiatric disability found to be present, to specifically include major depressive disorder and bipolar disorder.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  

In offering this assessment, the examiner must acknowledge and discuss the Veteran's report of having depression at service entry and her competent and credible account of having psychiatric symptoms since service.

A detailed rationale for any opinion expressed should be set forth in a legible report.

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

